DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's response submitted December 16, 2020, has been received.  The amendment of claim 12 and addition of new claims 16-20 is acknowledged.
Regarding Applicant’s arguments related to claim 1, beginning on page 6 of the remarks assert that the prior art does not teach or suggest the claimed needle, in particular “wherein the needle is slideable within the aperture from a closed position to an open position upon reception of the fluid container”, and emphasizing the sliding of the collar instead of the needle.  However, the insertion of the needles 30 includes sliding the needle into the container.  Regarding Applicant’s arguments related to “a seal radially disposed around the needle to seal against the end surface when the needle is in the closed position”, the remarks beginning on page 8 assert that the cited art does not provide the seal to seal against the end surface of the collar.  However, the Childers reference at paragraphs [0053-0056] describe the sealing of the needle by the collar and the slit in a septum to block the opening of the end of the collar.
Regarding Applicant’s arguments related to claim 8 which further includes arguments related to a first and second passage for air and fluid.  The needle is further described below with the air and fluid passages.
Regarding Applicant’s arguments related to claim 12 which includes the new limitation of a seal disposed on an inside of the reservoir, the seal is further described below with septum 122.

Regarding Applicant’s arguments related to claim 3, a protrusion between passages and a spring 113 is provided (Fig. 16).
Regarding Applicant’s arguments related to claim 4, a protrusion between passages provided as the end of a spring 113 is provided and fitting against the opposing (Fig. 16).
Regarding Applicant’s arguments related to claim 6, paragraphs [0053-0056] describe the sealing of the needle by the collar and the deforming of a slit in a septum to block the opening of the end of the collar opposite to a protrusion of spring 113.
Regarding Applicant’s arguments related to claim 7, the limitation of a “deformable material” of the spring is considered broadly and the limitations do not appear to require any specific material chosen for formation of the seal.
Regarding Applicant’s arguments related to claim 14, the limitations do not require a separate seal and septum as the unbreached septum serves as a seal.
Regarding Applicant’s arguments to related to claims 9 and 10, provision of an overflow prevents overfilling of the reservoir itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 20040027432 (“Childers”). 
Claim 1
Childers discloses a fluid interface device comprising: a collar to receive a fluid container, the collar having an aperture in one end surface (collar 111); a needle passing through the aperture, to allow fluid to pass from the fluid container into a reservoir (collar includes needle with air and fluid passages 108 and 112), wherein the needle is slideable within the aperture from a closed position to an open position upon reception of the fluid container (paragraph [0056]); a seal radially disposed around the needle to seal against the end surface when the needle is in the closed position (Fig. 16, paragraph [0079], septums 174).  

Claim 2
Childers discloses the device of claim 1, wherein the needle comprises: a first passage to allow fluid to flow from the fluid container into the reservoir (Fig. 1, passage 20); and a second passage to allow air to flow from the reservoir into the fluid container (Fig. 1, passage 18).  

Claim 3
Childers discloses the device of claim 1, further comprising a spring disposed between the end surface of the collar and a protrusion on the needle to bias the needle to the closed position (coil springs 101).  

Claim 4
Childers discloses the device of claim 3, further comprising a stop disposed on the collar to engage the protrusion when the needle is in the open position (paragraph [0053]).  

Claim 5
Childers discloses the device of claim 1, wherein the needle is radially sealed against the collar (paragraph [0053]).  

Claim 14WO 2019/017884PCT/US2017/0424166
Childers discloses the device of claim 1, wherein the seal deforms against a raised protrusion on the end surface of the collar when the needle is in the closed position (Fig. 10B).

Claim 7
Childers discloses the device of claim 1, wherein the seal is a two-material seal comprising: a deformable material to contact the end surface of the collar (spring 126); and a rigid material adjacent the deformable material (ball 124).

Claim 8
Childers discloses a fluid interface device comprising: a collar to receive a fluid container (collar 111), the collar having an aperture in one end surface (Fig. 10A); a needle collinear with the collar and passing through the aperture, to allow fluid to pass from the fluid container into a reservoir, wherein. the needle comprises a first passage to allow fluid to flow from the fluid container into the reservoir and a second passage to allow air to flow from the reservoir into the fluid container the needle is radially sealed against the aperture (needle 108); 

Claim 11
Childers discloses the device of claim 8, wherein the seal is biased, by a spring, to seal the reservoir when the needle is in the closed position (Fig. 10A).
  
Claim 12
Childers discloses a fluid transfer system comprising: a fluid container to contain fluid: a reservoir to receive the selectively mate with, and receive fluid from the fluid container (Fig. 15); and a fluid interface disposed on the reservoir (Fig. 15), the fluid interface comprising: a collar to receive the fluid container (collar 111); a needle passing through an aperture in the collar to allow fluid to pass from the fluid container into a reservoir (needle 108), wherein the needle is slideable within the aperture from a closed position to an open position upon reception of the fluid container (paragraph [0056]); a seal disposed on an inside of the reservoir and radially disposed around the needle to seal against the end surface when the needle is in the closed position (Fig. 15, paragraph [0054-0056, 0079], septums 122).
  
Claim 13
Childers discloses the system of claim 12, wherein the reservoir is at least one of sealed and pressurized to facilitate fluid transport (paragraph [0072]).

Claim 14
Childers discloses the system of claim 12, wherein the fluid container comprises a breachable septum covering an opening of the container to prevent fluid leak (paragraph [0079], septums 174).  

Claim 15
Childers discloses the system of claim. 14, wherein the septum: is pierced by the needle during installation; and restores to a leak-preventing state upon removal from the fluid interface device (Fig. 16, paragraph [0080]).

Claim 18
Childers discloses the device of claim 1, wherein, when in the open position, openings in the needle are exposed to a volume inside the reservoir (Childers, paragraph [0056]).  

Claim 19
Childers discloses the device of claim 1, wherein as the needle slides from the closed position to the open position, the seal is moved away from the end surface (Childers, paragraph [0054], pushed away from septum).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2004/0027432 (“Childers”) in view of U.S. Patent No. 5,715,833 (“Kleinhappl”).
Claim 9
Childers discloses the device of claim 8.
Childers does not appear to explicitly disclose wherein the openings are positioned on the needle to prevent overfill of the reservoir.
Kleinhappl discloses using a needle with vents (col. 2, lns 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the openings are positioned on the needle to prevent overfill of the reservoir, as disclosed by Childers, into the device of Kleinhappl, for the purpose of serving as an overflow for fluid (Kleinhappl, col. 2, lns 7-11).

Claim 10
Childers discloses the device of claim 8.
Childers does not appear to explicitly disclose further comprising channels passing through the end surface of the collar to capture excess fluid flow when the needle is in the open positon.  
Kleinhappl discloses using a needle with vents (col. 2, lns 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated channels passing through the end surface of the collar to capture excess fluid flow when the needle is in the open positon, as disclosed by Childers, into the device of Kleinhappl, for the purpose of serving as an overflow for fluid (Kleinhappl, col. 2, lns 7-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2004/0027432 (“Childers”) in view of U.S. Patent Pub. 2015/0359709 (“Kriheli”).
Claim 16
Childers discloses the device of claim 1.
Childers does not appear to explicitly disclose wherein, when in the closed position, openings in the needle to allow fluid to pass into the reservoir are disposed within the collar.  
Kriheli discloses using a collar which in the closed position has openings in the needle disposed within the collar (paragraph [0010-0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein, when in the closed position, openings in the needle to allow fluid to pass into the reservoir are disposed within the collar, as disclosed by Kriheli, into the device of Childers, for the purpose of preventing leakage of fluid from the interior (Kriheli, paragraph [0016]).

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited art discloses a similar device including a fluid interface device having a collar, needle and seal.  However, the cited art does not appear to explicitly disclose the device when in the closed position, the openings are sealed against the collar or wherein the protrusion is a ring with a triangular cross-section.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853